DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 38, 39, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites a polymer according to Claim 1 where D is selected from a group which includes formula (5).  This formula falls outside the scope of the variable D as it is defined in Claim 1.  Additionally, the formula appears to be incomplete in that the variable D includes only one point of attachment to the polymer backbone but formula (5) includes a second point of attachment to another undefined structure.  The full 
Claim 38 recites “the agent” in line 1.  There is insufficient antecedent basis for this limitation in the claims.  Claims 39 and 45 depend from Claim 38 and are therefore similarly indefinite.  
For the purpose of examination on the merits, Claim 38 will be interpreted as depending from Claim 37 which provides antecedent basis for the agent recited in Claims 38, 39, and 45, rather than from Claim 34.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7, 9, 15, 37-39, 51, 53, and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zugates et al. (US 2008/0242626).
Regarding Claim 1, Zugates teaches end-modified poly(beta-amino esters) (Abstract).  The polymers may have the following formula (p. 2, [0009]):

    PNG
    media_image1.png
    94
    622
    media_image1.png
    Greyscale

This corresponds to the claimed Formula (I) where each R is hydrogen.  
The structure -N(R1)- corresponds to the claimed variable A.  Amines contributing to this structure are shown at pages 19-24, [0119]-[0120].  Amines such as 1’-10’ in [0119] and 1’, 2-14, 19-36, 40, 43-46, 48-50, 52, 54-58, 60-69, 72-75, 78-81, 85, 86’, 92, 95, 96, and 101-127 read on the optionally substituted alkyl group R1.  The remaining amines read on the optionally substituted aliphatic, heteroaliphatic, aryl, or heteroaryl group R2. 
The structure -O~B~O- corresponds to the claimed variable B.  Diacrylate units contributing the -O~B~O- structure to Zugates’ polymers are illustrated at page 17-19, [0116]-[0117].  Each of the -O~B~O- structures shown in these units read on the claimed optionally substituted aliphatic, heteroaliphatic, or aryl group B. 
The structures -X-R3 and -X-R4 correspond to the claimed variable D.  X may be O, S, NH, or NRx where x may be C1-6 alkyl (p. 12, [0098]).  Exemplary R3 and R4 groups are shown at pages 14-16, [0110]-[0111].  Each of these groups read on the claimed optionally substituted aliphatic, heteroaliphatic, aryl, or heteroaryl group R3.  
The variable n is an integer of 5 to 10,000 (p. 16, [0114]).  This falls within the claimed range of 1 to 10,000.  Thus, Zugates as applied above anticipates Claim 1.
Regarding Claim 4, the structure -N(R1)- in Zugates’ polymers corresponds to the claimed variable A.  Amines contributing to this structure are shown at pages 19-24, [0119]-[0120].  The structures contributed by the majority of these amines are identical to groups included in the claimed A2.
Regarding Claim 5, the structure -O~B~O- corresponds to the claimed variable B.  Diacrylate units contributing the -O~B~O- structure to Zugates’ polymers are illustrated at page 17-19, [0116]-[0117].  Structures A, J, and L correspond to the claimed B1 where n=1-3.  Structures E, II, JJ, and LL correspond to the claimed B2 where n=3-9.  Structure D corresponds to the claimed B3 where Ra and Rc are heteroalkylene and Rb is unsubstituted alkylene.
Regarding Claim 7, the structures -X-R3 and -X-R4 correspond to the claimed variable D.  X may be O, S, NH, or NRx where x may be C1-6 alkyl (p. 12, [0098]).  Exemplary R3 and R4 groups are shown at pages 14-16, [0110]-[0111].  The following structures at page 14, [0110] read on the claimed D1 where m=2 or 3:

    PNG
    media_image2.png
    113
    350
    media_image2.png
    Greyscale

The following structures at pages 14-15, [0110] read on the claimed D2 where m=0-4:







    PNG
    media_image3.png
    56
    116
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    300
    388
    media_image4.png
    Greyscale

The following structures at page 14, [0110] read on the claimed D3 where m=2-11:

    PNG
    media_image5.png
    454
    366
    media_image5.png
    Greyscale

The structures shown above also read on the claimed D4 where n=1-10 and R4 is hydrogen.  Alternatively, the following structures shown at page 16, [0111] read on the claimed D4 where n=3-5 and each R4 is independently either hydrogen or alkyl:

    PNG
    media_image6.png
    201
    370
    media_image6.png
    Greyscale
.

Regarding Claim 15, Zugates teaches compositions including the polymers described above (Abstract).
Regarding Claims 37-39, the polymers may be combined with therapeutic, diagnostic, and/or prophylactic agents including polynucleotides, peptides, and proteins (p. 4, [0020]).
Regarding Claim 51, Zugates teaches a pharmaceutical composition comprising a polynucleotide and a polymer as described above (p. 40, Claim 47).  Alternatively, a composition comprising the polymers described above combined with a therapeutic, diagnostic, and/or prophylactic agent reads on a pharmaceutical composition.
Regarding Claims 53 and 54, Zugates teaches the use of the polymers described above to deliver nucleic acids in gene therapy, as well as delivery of diagnostic, therapeutic, and prophylactic agents (p. 2, [0007]).  The agent to be delivered is combined with the polymer, and a therapeutically effective amount of the combination is administered to a subject (e.g., a human) (p. 27, [0145]).  It is understood that cells will necessarily be exposed to compositions including the polymer when the combination is administered to a subject.

Claims 1, 4, 5, 7, 9, 15, 16, 21, 25, 37-39, 45, 51, 53, and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaczmarek et al. (Angew. Chem. Int. Ed., 2016, vol. 55, no. 44, p. 13808-13182 and Supporting Information, p. 1-21).
Regarding Claim 1, Kaczmarek teaches polymer-lipid nanoparticles for systemic delivery of mRNA to the lungs (Title).  The synthetic nanoparticle vectors include poly(beta-amino esters) (PBAEs) (Abstract).  Synthesis of a representative PBAE is shown in the supporting information at page 3:

    PNG
    media_image7.png
    324
    586
    media_image7.png
    Greyscale

The polymer comprised the following two repeat units (supporting information, p. 11-12):

    PNG
    media_image8.png
    169
    460
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    235
    461
    media_image9.png
    Greyscale

The polymer had a molecular weight of 2,376 and an average repeat unit molecular weight of 643.22 (supporting information, p. 11-12), indicating a polymer according to the formula above where n is approximately 4.  
This corresponds to a polymer according to the claimed formula (I) where n=5; R=hydrogen; A1 is -N(R1)- where R1 is unsubstituted C12 alkyl; A2 is -N(R2)- where R2 is unsubstituted heteroaliphatic; B is substituted aryl; and D is -XR3 where X=NH and R3 is unsubstituted heteroaliphatic.
Regarding Claim 4, the polymer above includes A2 units identical to the second structure appearing in the fourth row of claimed compounds.
Regarding Claim 5, the polymer above includes B3 units where Ra and Rc are substituted alkylene groups and Rb is unsubstituted alkylene.
Regarding Claim 7, the polymer above includes D1 units where m=3.
Regarding Claim 9, the polymer above is one representative example of Kaczmarek’s PBAE.  Alternate end-capping amines were used to form other PBAEs.  These are illustrated at page 13809, Figure 1(a).  End-capping amine 118 will yield a D structure which reads on the claimed formula (4).  Core amine C12, illustrated in the polymer above, will contribute the claimed A1 units while core amine 90 will contribute the claimed A2 units.  Diacrylate DD will contribute the claimed B unit.
Regarding Claims 15 and 16, the polymers above are combined with a PEG-lipid (Abstract).  
Regarding Claim 21, the PEG-lipid includes a PEG segment having a molecular weight of 2,000 (i.e. PEG2000) (Supporting Information, p. 7, Materials).
Regarding Claim 25, the PBAEs were serum-stabilized in vitro upon incorporation of 7 mol% PEG-lipid (p. 13808, second full paragraph; see also paragraph spanning p. 13808-9).
Regarding Claims 37-39, the polymer and PEG-lipid were used to form nanoparticles for delivery of mRNA (a polynucleotide) (Abstract).
Regarding Claim 45, all PBAE nanoparticles were maintained at N/P=57 (paragraph spanning p. 13809-10).
Regarding Claim 51, the nanoparticles described above read on a pharmaceutical composition.
Regarding Claims 53 and 54, mice were injected intravenously with nanoparticles comprising the polymers described above, a PEG-lipid, and mRNA (paragraph spanning p. 13809-10).  This method is suggested for treatment of a variety of lung diseases at the genetic level, including pulmonary hypertension and cancer (p. 13810, second full paragraph).  
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 21, 25, 27, 29, 31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zugates as applied to Claims 1 and 15 above, further in view of Emanuel.
Regarding Claims 16, 27, and 31, Zugates remains as applied to Claims 1 and 15 above.  Zugates’ polymers are suggested for use in forming microparticles of a therapeutic, diagnostic, or prophylactic agent such as a polypeptide (p. 27, [0145]).  Zugates does not teach compositions comprising the claimed PEG lipid, steroid, or phospholipid.
In the same field of endeavor, Emanuel teaches a pharmaceutical composition comprising a matrix composition used to produce microspheres (i.e. microparticles) (p. 13, [0150]-[0153]).  The compositions are used to provide controlled release of a peptide.  The composition includes a lipid-saturated matrix comprising a biocompatible polymer (Abstract).  The matrix includes a phospholipid such as phosphatidylcholine (p. 6, [0081]), a steroid (p. 7, [0088]-[0091]), and a PEG-modified lipid (p. 9, [0112]).
It would have been obvious to one of ordinary skill in the art at the time of filing to select Emanuel’s lipid composition in combination with Zugates’ polymer when forming microparticles comprising a therapeutic agent such as a polypeptide, as Emanuel expressly suggests the use of the composition in combination with a polymer to form such microparticles.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  Modification in this way reads on Claims 16, 27, and 31.
Regarding Claim 21, the PEG portion of Emanuel’s PEG-modified lipid has a molecular weight of 500-5,000 (p. 9, [0112]).
Regarding Claims 25, 29, and 34, the ratio of total lipids to polymer may be between 1.5:1 and 5:1 (p. 13, [0144]).  The total lipid content of the matrix composition may include at least 30% of a phospholipid such as phosphatidylcholine (p. 6, [0081]); 10- 40% of a steroid (p. 7, [0091]); and 10% or less of a PEG-modified lipid (p. 10, [0113]).  This indicates a molar ratio of 4.5 mol% or more of phospholipid; 0.15-200 mol% of a steroid; and 50 mol% or less of PEG-modified lipid relative to the polymer.  These ranges overlap the claimed ranges.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762